DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 January, 2021 has been entered.

Status of Claims
2.    	Claims 1-3, 10, 12-13, and 16-18 are pending. Claims 1-3, 10, 12-13, and 16-18 has been amended. Claims 4-9, 11, 14-15, and 19-20 has been withdrawn.

Response to Arguments
3.    	Applicant's arguments filed 05 January 2021 have been fully considered however they are moot due to new grounds of rejection below initiated by Applicant’s amendment.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

their identifiers collectively”. It is not clear what there is referring to and/or how is it being collectively mounted. Appropriate correction is requested.
6.	Claims 1-3 recites: “which is determined in advance” It is not clear what is determined in advance. Appropriate correction is required.
Claim 3 recites: “management server equipment” in line 6 and “the management server equipment” in line 8 from top. There is insufficient antecedent basis for the limitation in the claim, “management server equipment” should be corrected to “a management server equipment”. Appropriate correction is requested.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 12-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Forest US Patent Application Publication No. 2013/0111582 (hereinafter Forest) in view of Ando et al. US Patent Application Publication No. 2013/0067220 (hereinafter Ando).
Regarding claim 1, Forest discloses a management device configured to communicate with a plurality of onboard computers having their identifiers collectively mounted on a vehicle via a communication interface (see Forest Fig. 1, element 10, par. 0017, 0020, a vehicle 10 that includes an ECU 12 intended to represent one or more ECUs on the vehicle 10 without limitation to the type of vehicle. Each ECU 12 has an ECU-specific identifier value ID.sub.ECU that is unique for that ECU 12, i.e., any two different ECUs of the same type of ECU would have different ID.sub.ECU values), the management device comprising: 
“a computer having a processor executing instructions stored on a memory” (see Forest par. 0039, computers and electronic devices may employ various volatile and/or non-volatile memories including non-transitory computer-readable medium with an executable program stored thereon including various code or executable instructions able to be performed by the computer or processor, where the memory and/or computer-readable medium may include all forms and types of memory and other computer-readable media).
“a key storage configured to store a master key and an initial key, which is determined in advance” (see Forest par. 0021-0023,  Each ECU 12 also has an ECU-specific secret key value K.sub.ECU that is specific to each ECU 12, i.e., any two different instances of the same type of ECU 12 would have different K.sub.ECU values. The memory storing the K.sub.ECU value must be protected against diagnostic operations that read or write memory, and there should be no diagnostic service that allows this information to be read or modified. Both the ID.sub.ECU and K.sub.ECU values are programmed into the ECU 12 prior to completion of vehicle manufacturing, for example, either by the ECU manufacturer or as part of the assembly operation of the vehicle into which the ECU 12 is installed); 
 “wherein the key storage is configured to store the initial key of the onboard computer in
association with the identifier of the onboard computer” (see Forest Abstract The ECU stores a unique ECU identification value that identifies the particular ECU and a secure server stores the ECU identification value and a unique ECU security key value, where the identification value identifies the security key value in the server, and where the secure server stores the unique ECU identification value and the unique security key value for many ECUs);
(Forest in par. 0034-0038 discloses the secret key K.sub.MANUF is distinct from each K.sub.ECU value in the system, and there is never a requirement to place the secret key K.sub.MANUF in any ECU 12 or service tool 14, i.e., the ECU 12 when provisioned, is simply provided with an ID.sub.ECU, K.sub.ECU pair that was generated using the secret key K.sub.MANUF);  but Forest does not explicitly discloses a key generator configured to generate an initial key.
However, in analogues art, Ando discloses a key generator configured to generate an initial key (see Ando Fig. 5, element 100, par. 0055, The key generation processing portion 103 generates a common key used to generate an MAC for the whitelist or the blacklist. The key generation processing portion 103 may generate the common key when generating the whitelist and the blacklist and may transmit the common key as well as the whitelist and the blacklist to the roadside device 110. The common key management table 520 manages a common key needed to generate an MAC for the whitelist or the blacklist and contains common key identification information 521, a common key 522, and a distribution place 523. The common key identification information 521 provides an identifier of a common key. The common key 522 is generated from the key generation processing portion 103 and is used to generate an MAC for the whitelist/blacklist. The vehicle-mounted terminal management table 510 contains vehicle-mounted terminal identification information 511 and a vehicle-mounted terminal certificate 512. The vehicle-mounted terminal identification information 511 identifies a vehicle-mounted terminal).  
 	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Ando into the system of Forest in order to provide a common key identification information to generate encrypted common key data using the 

Regarding claim 2, Forest discloses a management system comprising: management server (Fig. 1, security server 16) equipment and a management device (Fig. 1, service tool 14) configured to communicate with a plurality of onboard computers having their identifiers collectively mounted on a vehicle via a communication interface (see Forest Fig. 1, element 10, par. 0017, 0020, a vehicle 10 that includes an ECU 12 intended to represent one or more ECUs on the vehicle 10 without limitation to the type of vehicle. Each ECU 12 has an ECU-specific identifier value ID.sub.ECU that is unique for that ECU 12, i.e., any two different ECUs of the same type of ECU would have different ID.sub.ECU values),
“wherein the management server equipment includes a storage medium configured to store a master key which is determined in advance” (see Forest par. 0021-0023,  Each ECU 12 also has an ECU-specific secret key value K.sub.ECU that is specific to each ECU 12, i.e., any two different instances of the same type of ECU 12 would have different K.sub.ECU values. The memory storing the K.sub.ECU value must be protected against diagnostic operations that read or write memory, and there should be no diagnostic service that allows this information to be read or modified. Both the ID.sub.ECU and K.sub.ECU values are programmed into the ECU 12 prior to completion of vehicle manufacturing, for example, either by the ECU manufacturer or as part of the assembly operation of the vehicle into which the ECU 12 is installed); and
wherein the management device comprises a processor executing instructions stored on a memory to implement: “(i) transmitting the identifier of the on-board computer to the management server equipment through the wireless communication network” (see Forest par. 0017, the service tool 14 obtains the ECU identification value and a challenge from the ECU 12 and sends them to a remote facility or security server 16 that also stores the identification values and security keys for all of the ECUs in the system); “(ii) receiving a pair of the initial key of the on-board computer and the identifier of the on-board computer from the management server equipment through the wireless communication network” (see Forest par. 0017, the server 16 receives the ECU identification value and the challenge from the tool 14, identifies the ECU security key from the identification value and identifies the response to the challenge that is stored on the server 16 from the security key. The server 16 sends the response to the tool 14, which provides it to the ECU 12, and if correct allows the tool 14 to gain access to the ECU 12); and “(iii) storing on a key storage the initial key of the on-board computer in association with the identifier on the onboard computer” (see Forest Abstract The ECU stores a unique ECU identification value that identifies the particular ECU and a secure server stores the ECU identification value and a unique ECU security key value, where the identification value identifies the security key value in the server, and where the secure server stores the unique ECU identification value and the unique security key value for many ECUs); 
“a key generator configured to generate an initial key of the on-board computer among the plurality of onboard computers by use of the master key and the identifier of the on-board computer that is received via the management device through a wireless communication network” (Forest in par. 0034-0038 discloses the secret key K.sub.MANUF is distinct from each K.sub.ECU value in the system, and there is never a requirement to place the secret key K.sub.MANUF in any ECU 12 or service tool 14, i.e., the ECU 12 when provisioned, is simply provided with an ID.sub.ECU, K.sub.ECU pair that was generated using the secret key K.sub.MANUF);  but Forest does not explicitly discloses a key generator configured to generate an initial key.
However, in analogues art, Ando discloses a key generator configured to generate an initial key (see Ando Fig. 5, element 100, par. 0055, The key generation processing portion 103 generates a common key used to generate an MAC for the whitelist or the blacklist. The key generation processing portion 103 may generate the common key when generating the whitelist and the blacklist and may transmit the common key as well as the whitelist and the blacklist to the roadside device 110. The common key management table 520 manages a common key needed to generate an MAC for the whitelist or the blacklist and contains common key identification information 521, a common key 522, and a distribution place 523. The common key identification information 521 provides an identifier of a common key. The common key 522 is generated from the key generation processing portion 103 and is used to generate an MAC for the whitelist/blacklist. The vehicle-mounted terminal management table 510 contains vehicle-mounted terminal identification information 511 and a vehicle-mounted terminal certificate 512. The vehicle-mounted terminal identification information 511 identifies a vehicle-mounted terminal).  
 	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Ando into the system of Forest in order to provide a common key identification information to generate encrypted common key data using the public key described in the vehicle-mounted terminal certificate transmitted from the vehicle-mounted terminal (see Ando par. 0063).

Regarding claim 3, Forest discloses a management device configured to communicate with a plurality of onboard computers having their identifiers collectively via a communication interface (see Forest Fig. 1, element 10, par. 0017, 0020, a vehicle 10 that includes an ECU 12 intended to represent one or more ECUs on the vehicle 10 without limitation to the type of vehicle. Each ECU 12 has an ECU-specific identifier value ID.sub.ECU that is unique for that ECU 12, i.e., any two different ECUs of the same type of ECU would have different ID.sub.ECU values), the management device comprising: 
a computer having a processor executing instructions stored on a memory to implement:
“(i) transmitting the identifier of the on-board computer among the plurality of on-board computers to management server equipment through a wireless communication network” (see Forest par. 0017, the service tool 14 obtains the ECU identification value and a challenge from the ECU 12 and sends them to a remote facility or security server 16 that also stores the identification values and security keys for all of the ECUs in the system); “(ii) receiving an initial key of the on-board computer from the management server equipment through the wireless communication network” (Forest in par. 0017 discloses the server 16 receives the ECU identification value and the challenge from the tool 14, identifies the ECU security key from the identification value and identifies the response to the challenge that is stored on the server 16 from the security key. The server 16 sends the response to the tool 14, which provides it to the ECU 12, and if correct allows the tool 14 to gain access to the ECU 12); (iii) storing on a key storage the master key and the initial key of the on-board computer (see Forest Abstract The ECU stores a unique ECU identification value that identifies the particular ECU and a secure server stores the ECU identification value and a unique ECU security key value, where the identification value identifies the security key value in the server, and where the secure server stores the unique ECU identification value and the unique security key value for many ECUs);  
wherein the initial key of the on-board computer is generated using identifier of the on-board computer and a master key, which is determined in advance (Forest in par. 0021-0023 discloses Each ECU 12 also has an ECU-specific secret key value K.sub.ECU that is specific to each ECU 12, i.e., any two different instances of the same type of ECU 12 would have different K.sub.ECU values. The memory storing the K.sub.ECU value must be protected against diagnostic operations that read or write memory, and there should be no diagnostic service that allows this information to be read or modified. Both the ID.sub.ECU and K.sub.ECU values are programmed into the ECU 12 prior to completion of vehicle manufacturing, for example, either by the ECU manufacturer or as part of the assembly operation of the vehicle into which the ECU 12 is installed); but Forest does not explicitly discloses a key generator configured to generate an initial key.
However, in analogues art, Ando discloses a key generator configured to generate an initial key (see Ando Fig. 5, element 100, par. 0055, The key generation processing portion 103 generates a common key used to generate an MAC for the whitelist or the blacklist. The key generation processing portion 103 may generate the common key when generating the whitelist and the blacklist and may transmit the common key as well as the whitelist and the blacklist to the roadside device 110. The common key management table 520 manages a common key needed to generate an MAC for the whitelist or the blacklist and contains common key identification information 521, a common key 522, and a distribution place 523. The common key identification information 521 provides an identifier of a common key. The common key 522 is generated from the key generation processing portion 103 and is used to generate an MAC for the whitelist/blacklist. The vehicle-mounted terminal management table 510 contains vehicle-mounted terminal identification information 511 and a vehicle-mounted terminal certificate 512. The vehicle-mounted terminal identification information 511 identifies a vehicle-mounted terminal).  
 	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Ando into the system of Forest in order to provide a common key identification information to generate encrypted common key data using the public key described in the vehicle-mounted terminal certificate transmitted from the vehicle-mounted terminal (see Ando par. 0063).

Regarding claim 12, Forest discloses a management method adapted to a management device configured to communicate with a plurality of onboard computers having their identifiers collectively mounted on vehicle via a communication interface, comprising: 
“storing a master key, which is determined in advance” (see Forest par. 0021,  Each ECU 12 also has an ECU-specific secret key value K.sub.ECU that is specific to each ECU 12, i.e., any two different instances of the same type of ECU 12 would have different K.sub.ECU values. The memory storing the K.sub.ECU value must be protected against diagnostic operations that read or write memory, and there should be no diagnostic service that allows this information to be read or modified);
 “receiving an identifier of the on-board computer among the plurality of onboard computers through the communication interface” (see Forest par. 0017, The server 16 receives the ECU identification value and the challenge from the tool 14, identifies the ECU security key from the identification value and identifies the response to the challenge that is stored on the server 16 from the security key; 
“storing, the initial key of the on-board computer in association with the identifier of the on-board computer” (see Forest Abstract The ECU stores a unique ECU identification value that identifies the particular ECU and a secure server stores the ECU identification value and a unique ECU security key value, where the identification value identifies the security key value in the server, and where the secure server stores the unique ECU identification value and the unique security key value for many ECUs);
“generating an initial key of the on-board computer by use of the master key and the identifier of the on-board computer” (Forest in par. 0021-0023 discloses Each ECU 12 also has an ECU-specific secret key value K.sub.ECU that is specific to each ECU 12, i.e., any two different instances of the same type of ECU 12 would have different K.sub.ECU values. The memory storing the K.sub.ECU value must be protected against diagnostic operations that read or write memory, and there should be no diagnostic service that allows this information to be read or modified. Both the ID.sub.ECU and K.sub.ECU values are programmed into the ECU 12 prior to completion of vehicle manufacturing, for example, either by the ECU manufacturer or as part of the assembly operation of the vehicle into which the ECU 12 is installed); but Forest does not explicitly discloses generating an initial key.
However, in analogues art, Ando discloses generating an initial key (see Ando Fig. 5, element 100, par. 0055, The key generation processing portion 103 generates a common key used to generate an MAC for the whitelist or the blacklist. The key generation processing portion 103 may generate the common key when generating the whitelist and the blacklist and may transmit the common key as well as the whitelist and the blacklist to the roadside device 110. The common key management table 520 manages a common key needed to generate an MAC for the whitelist or the blacklist and contains common key identification information 521, a common key 522, and a distribution place 523. The common key identification information 521 provides an identifier of a common key. The common key 522 is generated from the key generation processing portion 103 and is used to generate an MAC for the whitelist/blacklist. The vehicle-mounted terminal management table 510 contains vehicle-mounted terminal identification information 511 and a vehicle-mounted terminal certificate 512. The vehicle-mounted terminal identification information 511 identifies a vehicle-mounted terminal).  
 	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Ando into the system of Forest in order to provide a common key identification information to generate encrypted common key data using the public key described in the vehicle-mounted terminal certificate transmitted from the vehicle-mounted terminal (see Ando par. 0063).

Regarding claim 13, Forest discloses a management method adapted to a management system (Fig. 1, element 10) including management server (Fig. 1, security server 16) equipment and a management device configured to communicate with the management device through a wireless communication network and to communicate with a plurality of onboard computers having their identifiers collectively mounted on a vehicle via a communication interface, the management method comprising: 
“storing via the management server equipment, a master key, which is determined in advance” (see Forest par. 0021-0023,  Each ECU 12 also has an ECU-specific secret key value K.sub.ECU that is specific to each ECU 12, i.e., any two different instances of the same type of ECU 12 would have different K.sub.ECU values. The memory storing the K.sub.ECU value must be protected against diagnostic operations that read or write memory, and there should be no diagnostic service that allows this information to be read or modified. Both the ID.sub.ECU and K.sub.ECU values are programmed into the ECU 12 prior to completion of vehicle manufacturing, for example, either by the ECU manufacturer or as part of the assembly operation of the vehicle into which the ECU 12 is installed);
“receiving, via the management server equipment an identifier of the on-board computer from the management device” (see Forest par. 0017, The server 16 receives the ECU identification value and the challenge from the tool 14, identifies the ECU security key from the identification value and identifies the response to the challenge that is stored on the server 16 from the security key; 
 “transmitting, via the management server equipment, to the management device the generated initial key of the on-board computer together with the identifier of the on-board computer” (see Forest par. 0017, the service tool 14 obtains the ECU identification value and a challenge from the ECU 12 and sends them to a remote facility or security server 16 that also stores the identification values and security keys for all of the ECUs in the system); 
“receiving, via the management device, from the management server equipment through the wireless communication network the initial key of the on-board computer and the identifier of the on-board computer” (see Forest par. 0017, the server 16 receives the ECU identification value and the challenge from the tool 14, identifies the ECU security key from the identification value and identifies the response to the challenge that is stored on the server 16 from the security key. The server 16 sends the response to the tool 14, which provides it to the ECU 12, and if correct allows the tool 14 to gain access to the ECU 12); 
“storing, via the management device, the initial key of the on-board computer in association with the identifier of the on-board computer” (see Forest Abstract The ECU stores a unique ECU identification value that identifies the particular ECU and a secure server stores the ECU identification value and a unique ECU security key value, where the identification value identifies the security key value in the server, and where the secure server stores the unique ECU identification value and the unique security key value for many ECUs);
“generating, via the management server equipment, an initial key of the on-board computer by use of the master key and the identifier of the on-board computer” (Forest in par. 0021-0023 discloses Each ECU 12 also has an ECU-specific secret key value K.sub.ECU that is specific to each ECU 12, i.e., any two different instances of the same type of ECU 12 would have different K.sub.ECU values. The memory storing the K.sub.ECU value must be protected against diagnostic operations that read or write memory, and there should be no diagnostic service that allows this information to be read or modified. Both the ID.sub.ECU and K.sub.ECU values are programmed into the ECU 12 prior to completion of vehicle manufacturing, for example, either by the ECU manufacturer or as part of the assembly operation of the vehicle into which the ECU 12 is installed); but Forest does not explicitly discloses generating an initial key.
However, in analogues art, Ando discloses generating an initial key (see Ando Fig. 5, element 100, par. 0055, The key generation processing portion 103 generates a common key used to generate an MAC for the whitelist or the blacklist. The key generation processing portion 103 may generate the common key when generating the whitelist and the blacklist and may transmit the common key as well as the whitelist and the blacklist to the roadside device 110. The common key management table 520 manages a common key needed to generate an MAC for the whitelist or the blacklist and contains common key identification information 521, a common key 522, and a distribution place 523. The common key identification information 521 provides an identifier of a common key. The common key 522 is generated from the key generation processing portion 103 and is used to generate an MAC for the whitelist/blacklist. The vehicle-mounted terminal management table 510 contains vehicle-mounted terminal identification information 511 and a vehicle-mounted terminal certificate 512. The vehicle-mounted terminal identification information 511 identifies a vehicle-mounted terminal).  
 	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Ando into the system of Forest in order to provide a common key identification information to generate encrypted common key data using the public key described in the vehicle-mounted terminal certificate transmitted from the vehicle-mounted terminal (see Ando par. 0063).

Regarding claim 16, Forest discloses a non-transitory computer-readable storage medium having stored a computer program causing a computer of a management device configured to communicate with a plurality of onboard computers having their identifiers collectively mounted on a vehicle via a communication interface to thereby implement: 
“storing a master key which is determined in advance” (see Forest par. 0021-0023,  Each ECU 12 also has an ECU-specific secret key value K.sub.ECU that is specific to each ECU 12, i.e., any two different instances of the same type of ECU 12 would have different K.sub.ECU values. The memory storing the K.sub.ECU value must be protected against diagnostic operations that read or write memory, and there should be no diagnostic service that allows this information to be read or modified. Both the ID.sub.ECU and K.sub.ECU values are programmed into the ECU 12 prior to completion of vehicle manufacturing, for example, either by the ECU manufacturer or as part of the assembly operation of the vehicle into which the ECU 12 is installed);
 “receiving an identifier of the on-board computer among the plurality of onboard computers” (see Forest par. 0017, the server 16 receives the ECU identification value and the challenge from the tool 14, identifies the ECU security key from the identification value and identifies the response to the challenge that is stored on the server 16 from the security key. The server 16 sends the response to the tool 14, which provides it to the ECU 12, and if correct allows the tool 14 to gain access to the ECU 12); 
“storing the initial key of the on-board computer in association with the identifier of the on-board computer” (see Forest Abstract The ECU stores a unique ECU identification value that identifies the particular ECU and a secure server stores the ECU identification value and a unique ECU security key value, where the identification value identifies the security key value in the server, and where the secure server stores the unique ECU identification value and the unique security key value for many ECUs);
“generating an initial key of the on-board computer among the plurality of onboard computers by use of the master key and the identifier of the on-board computer” (Forest in par. 0021-0023 discloses Each ECU 12 also has an ECU-specific secret key value K.sub.ECU that is specific to each ECU 12, i.e., any two different instances of the same type of ECU 12 would have different K.sub.ECU values. The memory storing the K.sub.ECU value must be protected against diagnostic operations that read or write memory, and there should be no diagnostic service that allows this information to be read or modified. Both the ID.sub.ECU and K.sub.ECU values are programmed into the ECU 12 prior to completion of vehicle manufacturing, for example, either by the ECU manufacturer or as part of the assembly operation of the vehicle into which the ECU 12 is installed); but Forest does not explicitly discloses generating an initial key.
However, in analogues art, Ando discloses generating an initial key (see Ando Fig. 5, element 100, par. 0055, The key generation processing portion 103 generates a common key used to generate an MAC for the whitelist or the blacklist. The key generation processing portion 103 may generate the common key when generating the whitelist and the blacklist and may transmit the common key as well as the whitelist and the blacklist to the roadside device 110. The common key management table 520 manages a common key needed to generate an MAC for the whitelist or the blacklist and contains common key identification information 521, a common key 522, and a distribution place 523. The common key identification information 521 provides an identifier of a common key. The common key 522 is generated from the key generation processing portion 103 and is used to generate an MAC for the whitelist/blacklist. The vehicle-mounted terminal management table 510 contains vehicle-mounted terminal identification information 511 and a vehicle-mounted terminal certificate 512. The vehicle-mounted terminal identification information 511 identifies a vehicle-mounted terminal).  
 	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Ando into the system of Forest in order to provide a common key identification information to generate encrypted common key data using the public key described in the vehicle-mounted terminal certificate transmitted from the vehicle-mounted terminal (see Ando par. 0063).

Regarding claim 17, Forest discloses a non-transitory computer-readable storage medium having stored a computer program causing a computer of management server equipment configured to communicate with a management device, which is configured to communicate with a plurality of onboard computers having their identifiers collectively mounted on a vehicle via a communication network through a wireless communication network to thereby implement: 
“storing a master key which is determined in advance” (see Forest par. 0021-0023,  Each ECU 12 also has an ECU-specific secret key value K.sub.ECU that is specific to each ECU 12, i.e., any two different instances of the same type of ECU 12 would have different K.sub.ECU values. The memory storing the K.sub.ECU value must be protected against diagnostic operations that read or write memory, and there should be no diagnostic service that allows this information to be read or modified. Both the ID.sub.ECU and K.sub.ECU values are programmed into the ECU 12 prior to completion of vehicle manufacturing, for example, either by the ECU manufacturer or as part of the assembly operation of the vehicle into which the ECU 12 is installed);
 “receiving an identifier of the on-board computer among the plurality of onboard computers from the management device through the wireless communication network” (see Forest par. 0017, the server 16 receives the ECU identification value and the challenge from the tool 14, identifies the ECU security key from the identification value and identifies the response to the challenge that is stored on the server 16 from the security key. The server 16 sends the response to the tool 14, which provides it to the ECU 12, and if correct allows the tool 14 to gain access to the ECU 12); 
transmitting to the management device the initial key of the on-board computer in association with the identifier of the on-board computer (see Forest par. 0017, the service tool 14 obtains the ECU identification value and a challenge from the ECU 12 and sends them to a remote facility or security server 16 that also stores the identification values and security keys for all of the ECUs in the system); 
“generating an initial key of the on-board computer among the plurality of onboard computers by use of the master key and the identifier of the on-board computer” (Forest in par. 0021-0023 discloses Each ECU 12 also has an ECU-specific secret key value K.sub.ECU that is specific to each ECU 12, i.e., any two different instances of the same type of ECU 12 would have different K.sub.ECU values. The memory storing the K.sub.ECU value must be protected against diagnostic operations that read or write memory, and there should be no diagnostic service that allows this information to be read or modified. Both the ID.sub.ECU and K.sub.ECU values are programmed into the ECU 12 prior to completion of vehicle manufacturing, for example, either by the ECU manufacturer or as part of the assembly operation of the vehicle into which the ECU 12 is installed); but Forest does not explicitly discloses generating an initial key.
However, in analogues art, Ando discloses generating an initial key (see Ando Fig. 5, element 100, par. 0055, The key generation processing portion 103 generates a common key used to generate an MAC for the whitelist or the blacklist. The key generation processing portion 103 may generate the common key when generating the whitelist and the blacklist and may transmit the common key as well as the whitelist and the blacklist to the roadside device 110. The common key management table 520 manages a common key needed to generate an MAC for the whitelist or the blacklist and contains common key identification information 521, a common key 522, and a distribution place 523. The common key identification information 521 provides an identifier of a common key. The common key 522 is generated from the key generation processing portion 103 and is used to generate an MAC for the whitelist/blacklist. The vehicle-mounted terminal management table 510 contains vehicle-mounted terminal identification information 511 and a vehicle-mounted terminal certificate 512. The vehicle-mounted terminal identification information 511 identifies a vehicle-mounted terminal).  
 	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Ando into the system of Forest in order to provide a common key identification information to generate encrypted common key data using the public key described in the vehicle-mounted terminal certificate transmitted from the vehicle-mounted terminal (see Ando par. 0063).
 
Regarding claim 18, Forest discloses a non-transitory computer-readable storage medium having stored a computer program causing a computer of a management device configured to communicate with a plurality of onboard computers having their identifiers collectively mounted on a vehicle via a communication interface, to thereby implement: 
“transmitting an identifier of the on-board computer among the plurality of onboard computers through a wireless communication network” (see Forest par. 0017, the service tool 14 obtains the ECU identification value and a challenge from the ECU 12 and sends them to a remote facility or security server 16 that also stores the identification values and security keys for all of the ECUs in the system);
“communicating with management server equipment through a wireless communication
Network” (see Forest par. 0016, a service facility attempting to unlock an ECU needs to communicate with a security server at a remote site. This communication can be obtained by direct connection to the internet, or by various other communications mechanisms, such as short messages, web page access, SMS text messages, a telephone voice response system, etc.);
“storing the initial key of the on-board computer in association with the identifier of the on-board computer” (see Forest Abstract The ECU stores a unique ECU identification value that identifies the particular ECU and a secure server stores the ECU identification value and a unique ECU security key value, where the identification value identifies the security key value in the server, and where the secure server stores the unique ECU identification value and the unique security key value for many ECUs);
“receiving from the management server equipment through the wireless communication network an initial key of the on-board computer, which is generated using a master key and the identifier of the on-board computer” (Forest in par. 0017 discloses the server 16 receives the ECU identification value and the challenge from the tool 14, identifies the ECU security key from the identification value and identifies the response to the challenge that is stored on the server 16 from the security key. The server 16 sends the response to the tool 14, which provides it to the ECU 12, and if correct allows the tool 14 to gain access to the ECU 12);  but Forest does not explicitly discloses generating an initial key.
However, in analogues art, Ando discloses generating an initial key (see Ando Fig. 5, element 100, par. 0055, The key generation processing portion 103 generates a common key used to generate an MAC for the whitelist or the blacklist. The key generation processing portion 103 may generate the common key when generating the whitelist and the blacklist and may transmit the common key as well as the whitelist and the blacklist to the roadside device 110. The common key management table 520 manages a common key needed to generate an MAC for the whitelist or the blacklist and contains common key identification information 521, a common key 522, and a distribution place 523. The common key identification information 521 provides an identifier of a common key. The common key 522 is generated from the key generation processing portion 103 and is used to generate an MAC for the whitelist/blacklist. The vehicle-mounted terminal management table 510 contains vehicle-mounted terminal identification information 511 and a vehicle-mounted terminal certificate 512. The vehicle-mounted terminal identification information 511 identifies a vehicle-mounted terminal).  
 	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Ando into the system of Forest in order to provide a common key identification information to generate encrypted common key data using the public key described in the vehicle-mounted terminal certificate transmitted from the vehicle-mounted terminal (see Ando par. 0063).

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Forest US Patent Application Publication No. 2013/0111582 (hereinafter Forest) in view of Ando et al. US Patent Application Publication No. 2013/0067220 (hereinafter Ando) in further view of Oguma et al. US Patent Application Publication No. 2015/0033019 (hereinafter Oguma).
Regarding claim 10, Forest in view of Ando discloses the management device according to claim 1, 
Forest in view of Ando does not explicitly discloses wherein the management device is configured of a secure element installed in the vehicle and connectible to the plurality of onboard computers having their identifiers collectively mounted on a vehicle through a controller area network (CAN).
However, in analogues art, Oguma discloses wherein the management device is configured of a secure element installed in the vehicle and connectible to the plurality of onboard computers having their identifiers collectively mounted on a vehicle through a controller area network (CAN) (see Oguma par. 0051, A service data collection unit 101 is a unit for receiving a processing request from an in-vehicle application service. The in-vehicle application service is a service operated on a vehicle-installed information terminal or the like to collect information to be provided to a user, such as road information to a destination and nearby traffic information, via the in-vehicle communication device. The service data collection unit receives a processing request transmitted from the service via an in-vehicle network such as a CAN (Controller Area Network)). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Oguma into the system of Forest and Ando in order to provide a service data collection unit receives a processing request transmitted from the service via an in-vehicle network such as a CAN (Controller Area Network) (see Oguma par. 0051).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433            

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433